Citation Nr: 1644438	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-45 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a diffuse joint disorder (claimed as rheumatoid arthritis and fibromyalgia), and if so, whether service connection is warranted for the same.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted for the same.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability, and if so, whether service connection is warranted for the same.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disabilities, and if so, whether service connection is warranted for the same.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army from June 20, 1980 to July 11, 1980.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2011.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in September 2012 for further development.  However, additional development is required before the Board may render a decision on the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Board observes that the September 2012 decision did not address whether new and material evidence had been received to reopen the Veteran's claims for a diffuse joint disorder, an acquired psychiatric disorder, a left hip disability, and a bilateral knee disability.  Therefore, those matters are addressed below.

In a March 2013 rating decision, the RO granted the Veteran's increased rating claim for a left ankle to 40 percent disabling (the highest possible rating for that condition), and granted service connection a right ankle disability.  Therefore, these claims have been resolved and are no longer before the Board on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The November 2002 rating decision that denied the Veteran's claim of entitlement to service connection for fibromyalgia was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the November 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a diffuse joint disorder.

3.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, a left hip disability, and bilateral knee disabilities was not appealed, nor was new and material evidence received during the appeal period.

4.  The evidence received since the January 2007 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for an acquired psychiatric disorder, a left hip disability, and bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied the Veteran's claim of entitlement to service connection for fibromyalgia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a diffuse joint disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The January 2007 rating decision that denied the Veteran's claims of entitlement to service connection for acquired psychiatric disorder, a left hip disability, and bilateral knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

4.  New and material evidence has been received; thus, the claims of entitlement to service connection for acquired psychiatric disorder, a left hip disability, and bilateral knee disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeals of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a diffuse joint disorder, an acquired psychiatric disorder, a left hip disability, and bilateral knee disabilities have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

New and Material Evidence

In February 2001, the Veteran filed a claim for service connection for fibromyalgia.  The claim was denied in a November 2002 rating decision, which was not appealed.  In July 2007, the Veteran filed a claim for rheumatoid arthritis.  The RO treated the claim as an original service connection claim.  The claim was denied on the grounds that the disability was neither incurred in nor caused by service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

In September 2005, the Veteran filed service connection claims for posttraumatic stress disorder (PTSD) and bilateral knee disabilities.  In May 2006, the Veteran filed a service connection claim for a left hip disability.  The Veteran's claims were denied in a January 2007 rating decision.  The claims were denied on the grounds that none of the claimed disabilities was incurred in or caused by service, or by the Veteran's service-connected left ankle disability.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

According to a July 2007 Report of Contact, the Veteran contacted VA to file a claim for rheumatoid arthritis, and "new claims" for a bilateral knee disability, a bilateral hip disability, and PTSD.  In an October 2007 rating decision, the AOJ denied the Veteran's claim for rheumatoid arthritis on the grounds that there was no evidence of rheumatoid arthritis during service or evidence of a relationship between the Veteran's service-connected left ankle disability and rheumatoid arthritis.  The petitions to reopen the claims for service connection for PTSD, a left hip disability and bilateral knee disabilities were granted but denied on the merits.  The claim of entitlement to service connection for PTSD was denied on the grounds that there was no evidence linking the Veteran's PTSD to service.  Similarly, the claims for service connection for a left hip disability and bilateral knee disabilities denied on the grounds that there was no evidence linking the Veteran's claimed hip and knee disabilities to her service-connected left ankle disability.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Court concluded in Velez v. Shinseki that "the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 203.  In this case, the Veteran's current claim for service connection for rheumatoid arthritis is based on the same factual basis as the previously denied claim.  Therefore, new and material evidence is necessary to reopen the claim.  In essence, at the time of the April 2001 claim for fibromyalgia, the Veteran asserted that she had widespread joint pain due to her military service and service-connected left ankle disability.  The Veteran's current claim is based on that same factual premise; that she has "rheumatoid arthritis" secondary to her left ankle disability.  Of particular import is the absence from the record of a diagnosis of rheumatoid arthritis, but a consistent diagnosis of fibromyalgia.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

With respect to the diffuse joint disorder, the evidence of record at the time of the November 2002 rating decision included service treatment records and treatment reports from the Ohio Rehab Center from August 2000 through March 2001.  Service connection was denied on the grounds that there was no evidence that the Veteran's fibromyalgia was related to her service-connected left ankle disability.

Since the November 2002 rating decision, VA medical records were associated with the claims file, including a March 2013 VA examination report diagnosing the Veteran with fibromyalgia and indicating that fibromyalgia should be considered "more likely than not" related to service because the Veteran's nonservice-connected PTSD, secondary to her in-service personal assault, was a contributory cause of her fibromyalgia.

This evidence is new, as it was received by VA after the issuance of the November 2002 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it triggers VA's duty to assist the Veteran in developing her claim.

As for the Veteran's claims for an acquired psychiatric disorder, a left hip disability, and bilateral knee disabilities, the evidence of record at the time of the October 2007 rating decision included service treatment records, the Veteran's 201 file, outpatient VA medical records from March 1986 to March 1988, private records from Dr. M., VA medical records from June 2006 to August 2006, and a November 2006 VA examination report.  The psychiatric disorder claim was denied on the grounds that there was no evidence of a corroborated stressor or a confirmed diagnosis of PTSD.  The Veteran's left hip and bilateral knee claims were denied on the grounds that there was no mention of a left hip or bilateral knee conditions during service, or evidence linking the Veteran's left hip and bilateral knee disabilities to her service-connected left ankle disability.

Since the October 2007 rating decision, the Veteran provided written statements regarding the circumstances of her reported personal assault from herself and family members, oral testimony at her November 2011 videoconference hearing, VA examination reports dated in February 2013 and March 2013 pertaining to her PTSD, hip, and knee disabilities, and VA medical records from August 2001 through March 2013.  

This evidence received is new, as it was received by VA after the issuance of the October 2007 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it triggers VA's duty to assist the Veteran in obtaining records that may serve to corroborate the Veteran's reported stressor, and the duty to provide adequate VA examinations consistent with the Court's holding in Barr v. Nicholson.  21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a diffuse joint disorder, an acquired psychiatric disorder, a left hip disability, and bilateral knee disabilities is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claims are granted.


ORDER

As new and material evidence has been received, the petition to reopen a claim for service connection for a diffuse joint disorder is granted.

As new and material evidence has been received, the petition to reopen a claim for service connection for an acquired psychiatric disorder is granted.

As new and material evidence has been received, the petition to reopen a claim for service connection for a left hip disability is granted.

As new and material evidence has been received, the petition to reopen a claim for service connection for bilateral knee disabilities is granted.


REMAND

The Veteran contends she has left hip and bilateral knee disabilities resulting from her service-connected left ankle disability, and that she has a diagnosis of PTSD resulting from an in-service personal assault.  See November 2010 VA Form 9.

In September 2012, the Board remanded the Veteran's claims for further development.  The Board directed the AOJ to send the Veteran a letter explaining the types of evidence that could support a claim for PTSD based on an in-service personal assault; request the Veteran provide a detailed statement regarding her in-service stressor event; send the Veteran's responses to the prior inquiries to the National Personnel Records Center (NPRC) and US Joint Service Records Retention Center (JSRRC) to corroborate the Veteran's reported stressor; issue a formal finding regarding the Veteran's reported stressor; obtain outstanding VA and private medical records; provide the Veteran a VA psychiatric examination; provide the Veteran VA examinations for her joint disabilities; and readjudicate the claims.  For the following reasons, further development is required.

Although the AOJ requested that the Veteran provide more information to corroborate her reported stressor, the Veteran's responses were not forwarded to the NPRC or JSRRC for further development.  Instead, the AOJ issued a Formal Finding memorandum on February 13, 2013 indicating that the Veteran had not provided enough information to allow for a meaningful search of the appropriate record repositories.  Notably, the letter requesting that the Veteran provide a more detailed statement regarding her in-service stressor was mailed the day after the Formal Finding memorandum was issued.  Furthermore, statements from the Veteran's mother and sister, which were received in November 2011, indicated that the Veteran's mother filed a report with the Inspector General at Fort Dix regarding the in-service assault.  There is no indication from the record that the AOJ pursued this angle to substantiate the Veteran's personal assault stressor.  On remand, the AOJ should contact the appropriate authorities to attempt to locate any documentation of the report filed with the Fort Dix Inspector General and make additional efforts to corroborate the Veteran's reported stressor.

As further development is required to attempt to corroborate the Veteran's stressor, an addendum opinion from the VA psychiatric examiner will be required.  With respect to the February 2013 VA psychiatric examination, the examiner diagnosed the Veteran with PTSD and mood disorder due to general medical condition.  The mood disorder was attributed in part to the Veteran's fibromyalgia.  As the Veteran's fibromyalgia claim is being remanded as well, a decision on the mood disorder may not be made until the fibromyalgia claim is fully developed.  

Further, the Veteran has had other psychiatric diagnoses during the pendency of the appeal that were not addressed by the VA examiner.  VA medical records show diagnosis of panic disorder.  See January 31, 2011 Psychiatric Medication Management Note.  Additionally, a January 29, 2013 record from Dr. E. N. noted a diagnosis of depressive disorder.  Although the February 2013 VA examiner indicated that the Veteran did not appear to meet the criteria for a diagnosis for panic disorder at present, an opinion is necessary for all conditions diagnosed during the pendency of the appeal, even if the condition has subsequently resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).

With respect to the Veteran's diffuse joint disorder, she was afforded a VA examination in March 2013.  The examiner diagnosed the Veteran with fibromyalgia.  The examiner noted that PTSD was a common risk factor for later development of fibromyalgia, and that it was plausible that the Veteran's military sexual trauma was a contributing cause of her PTSD diagnosis.  The examiner stated that consequently the Veteran's fibromyalgia should be considered more likely than not related to service.  As noted above, additional development is required to corroborate the Veteran's in-service personal assault stressor, thus the claim is inextricably intertwined with the Veteran's acquired psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Additionally, the March 2013 VA examiner did not provide an opinion addressing whether the Veteran's service-connected left ankle disability caused or aggravated her fibromyalgia.  Thus, an addendum opinion is required.

Turning to the Veteran's claims hip and knee claims, the Veteran was provided a VA examination in February 2013.  The examiner diagnosed the Veteran with left hip trochanteric bursitis and bilateral patellar subluxation.  The examiner opined that there was insufficient evidence to link either condition to the Veteran's in-service ankle injury, seemingly addressing the direct service connection theory of entitlement albeit in a conclusory manner.  However, the examiner did not address whether the Veteran's claimed hip and knee disabilities were caused or aggravated by the service-connected left ankle disability.  With respect to the Veteran's knee claims, the Board notes that a May 1989 VA medical record and VA ankle examination indicated the Veteran's left ankle exhibited significant ligamental laxity and that the Veteran had gradual strain of the left lateral collateral ligament secondary to compensation.  These findings should be addressed by the VA examiner.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her claims.

3.  Obtain any pertinent records from the Inspector General's Office at Fort Dix, and associate the records with the claims file.  If no records are obtained, fully document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

4.  Request that the Veteran provide an additional statement regarding the details of her reported assault.  **The Veteran should be advised that this information is necessary to obtain supportive evidence regarding the stressor event and she must be as specific as possible.  The Veteran should be informed that without such details an adequate search for verifying information cannot be conducted.  The Veteran should be further advised that a failure to respond may result in adverse action against her claim.  Any responses received from the Veteran should be noted.**

5.  After completing the above steps, undertake any development necessary to corroborate the Veteran's reported in-service stressor, consistent with the provision of the M-21, VA Adjudication Procedures Manual.  

6.  Thereafter, forward the Veteran's claims file to the author of the February 2013 VA psychiatric examination for an addendum.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.  

Following review of the claims file, the clinician should, in light of the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is indicated in the evidence of record at any time since July 2007, even if it subsequently resolved.

b)  For PTSD, if diagnosed and any claimed stressor is corroborated, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is causally related to her military service, to include her reported stressor, if corroborated.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service.

d)  For each acquired psychiatric disorder, is it at least as likely as not (a probability of 50 percent or greater) that the disorder was caused by nonservice-connected fibromyalgia. 

e)  For each acquired psychiatric disorder, is it at least as likely as not (a probability of 50 percent or greater) that the disorder was aggravated by nonservice-connected fibromyalgia.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Next, return the Veteran's claims file to the examiner who conducted her March 2013 VA fibromyalgia examination for an addendum opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on a review of the record, the clinician should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's fibromyalgia is related to service.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that fibromyalgia is caused by the Veteran's service-connected left ankle disability, or nonservice-connected acquired psychiatric disorder.

c)  Is it at least as likely as not (a probability of 50 percent or greater) that fibromyalgia is aggravated by her service-connected left ankle disability or nonservice-connected acquired psychiatric disorder.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's fibromyalgia found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected left ankle disability or nonservice-connected acquired psychiatric disorder.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8.  Next, return the Veteran's claims file to the examiner who conducted her February 2013 VA knee and hip examinations for an addendum opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on a review of the record, the clinician should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed left hip and bilateral knee disabilities are related to service.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed left hip and bilateral knee disabilities are caused by the Veteran's service-connected left ankle disability.

c)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed left hip and bilateral knee disabilities are aggravated by her service-connected left ankle disability.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's left hip and bilateral knee disabilities found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected left ankle disability.

In rendering the requested opinions, the clinician should comment on the May 1989 VA medical record and VA ankle examination which showed the Veteran's left ankle exhibited significant ligamental laxity and that the Veteran had gradual strain of the left lateral collateral ligament secondary to compensation.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

9.  Review the medical report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

10.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

